Order filed March 5, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00088-CV
                                   ____________

 LILLIE SCHECHTER, JENNIFER HALVORSEN, GIORDAUN BETTY,
      AND THE HARRIS COUNTY DEMOCRATIC PARTY, Appellants

                                         V.

                         GEORGE POWELL, Appellee


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-88409

                                     ORDER

      This is an appeal from an order signed January 8, 2020. On February 14,
2020, appellant Natalia Cornelio filed a motion to voluntarily dismiss her appeal.
See Tex. R. App. P. 42.1(a) The motion is GRANTED.

      Appellant Natalia Cornelio is ordered DISMISSED from the appeal.



                                     PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Spain.